Brent, J.,
delivered the opinion of the Court.
The appellant was indicted in the Criminal Court of Baltimore City, on the 9th of November, 1875, for a violation of the Lottery laws of this State, in permitting a house, of which he was the owner, to be used as a place for selling lottery policies.
On the 18th of December following he filed a suggestion-, with affidavit, for the removal of the proceedings in the case to another Court.
His application being refused, 'he thereupon took an exception to the ruling of the Court, and this appeal is brought up upon the exception so taken.
*101(Decided 16th June, 1876.)
Exceptions in criminal cases are authorized in this State alone by the Act of 1872, ch. 316. Under its provisions, however, they are restricted, and can be taken only “ to such ruling or determination of the Court,” as may be made at the trial. In the present case the exception was taken before the traverser had pleaded, or any trial had commenced. His exception was taken therefore without any authority of law, and the case is not properly before us. Instead of taking and filing a bill of exceptions, he should have resorted to his petition assigning errors.
But even if the appeal could be entertained, the ruling of the Court below would be affirmed. The ground of error alleged is, that the traverser being indicted before the 15th of November, the question of his right to remove his case was not affected by the amendment of the Constitution, in regard to the removal of causes, which went into effect on that day, and before his application for removal.
It is argued in his behalf, that the right of removal under the provision of the Constitution, which was in force when the indictment was filed, is to govern his case, and that the right was a vested one which could not be impaired by any subsequent amendment.
A right conferred in regard to the removal of causes does not fall within the class of vested rights. It is but a remedy given to secure an impartial trial, which at any time may be altered or modified by the proper authority.
The case of William Smith vs. State of Maryland, 44 Md., 530, is in all respects precisely similar to the present one. In that case the same questions were presented, and are reviewed in the opinion of the Court. It was held that the appeal must be dismissed for want of jurisdiction, and such must also be our determination in this case.

Appeal dismissed.